



 
EXHIBIT 10.1
 
 
NON-COMPETE AGREEMENT
 
This NONCOMPETE AGREEMENT (this “Agreement”) dated this 13th day of November
2007, and effective as of the Effective Date (as defined below) of the Merger
(as defined below), is being entered into by and among Oritani Financial Corp.,
a federally-chartered mid-tier holding company  (the “Company”), Oritani Savings
Bank, a New Jersey chartered savings bank and wholly-owned subsidiary of the
company (the“Bank”), and Anthony M. Bruno, Jr. (“AMB”).
 
 
RECITALS
 


1.  As of the date of this Agreement, AMB is the President and Chief Executive
Officer of Greater Community Bancorp, Inc. (“GCB”) and Greater Community Bank
(“GC Bank”), whose principal offices are in Totowa, New Jersey.  GCB has entered
into an Agreement and Plan of Merger by and between the Company and GCB, dated
November 13, 2007 (the “Merger Agreement”), pursuant to which GCB will merge
with and into the Company and GC Bank will merge with and into the Bank
(collectively, the “Merger”).
 
2.  Simultaneous with the execution of the Merger Agreement, AMB has agreed to
enter into this Agreement to refrain from competing with the Company and/or the
Bank for a period of twelve (12) months.
 
In consideration of the mutual promises, covenants, terms and conditions
contained in this Agreement, the parties agree as follows:
 
 
AGREEMENT
 


1.           Definitions. As used herein, the following terms shall have the
meanings set forth below:


“Bank” means Oritani Savings Bank.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Company” means Oritani Financial Corp., a federally-charted holding company of
the Bank.


 
 

--------------------------------------------------------------------------------

 


“Effective Date” shall mean the date on which all transactions contemplated by
the Merger, including the Merger, have been completed and all necessary
regulatory approvals of the Merger have been obtained.


“Merger” means the merger of GCB into the Company and the merger of GC Bank into
the Bank.


“Noncompete Period” has the meaning set forth in Section 3 hereof.


“Notice” has the meaning set forth in Section 5.7 hereof.


“Subsidiary” means an entity in which the Bank or the Company directly or
indirectly (i) owns a majority of the common stock or equity; or (ii) has the
power to vote or direct the voting of sufficient securities to elect a majority
of the directors.


2.           Payment. In consideration of the commitments and covenants made
herein by AMB, the Bank agrees to pay to AMB a monthly payment of $35,416.67
(which shall be considered non-employee compensation, from which no taxes shall
be withheld, and which shall be reported on IRS Form 1099; AMB shall be
responsible for paying all taxes due on account of the payments hereunder), in
advance, for each month during the twelve month Noncompete Period, for an
aggregate payment of $425,000.04.
 
3.           Noncompetition and Nonsolicitation.   (a)  For a period of twelve
months following the Effective Date (the “Noncompete Period”), AMB shall not
directly or indirectly:
 
(i)             Be employed by, engaged in or participate in the ownership,
management, operation or control of, or act in any advisory or other capacity
(such as a director or trustee) for, any Competing Entity (as hereinafter
defined) that is headquartered or that has offices in the Territory (as
hereinafter defined); provided, however, that notwithstanding the foregoing, AMB
may make solely passive investments in any Competing Entity the common stock of
which is “publicly held” and of which AMB shall not own or control, directly or
indirectly, in the aggregate securities which constitute 5% or more of the
voting rights or equity ownership thereof;
 
(ii)            solicit or actively or knowingly divert any business of any
Customer (as hereinafter defined) from the Company or the Bank or assist any
person, firm or corporation in doing so or attempting to do so;
 
(iii)            actively or knowingly cause or seek to cause any person, firm
or corporation to refrain from dealing or doing business in the Territory with
the Company or assist any person, firm or corporation in doing so;
 
(iv)            assist or advise any person, firm or corporation in connection
with any commercial or commercial real estate loan to any person, firm or
business


 
- 2 -

--------------------------------------------------------------------------------

 


 
(or involving any guarantor) located or residing, or secured by property
located, within the Territory;
 
(v)            solicit deposits from any person, firm or corporation residing or
located in the Territory; or
 
(vi)            solicit for employment or advise or recommend to any other
person that they employ or solicit for employment or retention as an employee or
consultant, any person who is an employee of, or consultant to the Bank or the
Company,
 
For purposes of this Section, the term “Competing Entity” shall mean any entity
which is a savings bank, savings bank holding company, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company,  or any mortgage or loan broker.  The term “Territory” shall
mean Passaic County, Bergen County, Hudson County or Morris County, New
Jersey.  The term “Customer” shall mean any person or entity AMB knows or should
know (after reasonable inquiry) is an existing customer of the Company or the
Bank.


(b)  Notwithstanding the foregoing limit in paragraph (a), AMB may engage, as an
owner, partner, principal, employee, agent, or consultant, in the following
activities, but not for, or in conjunction or coordination with, a Competing
Entity that is headquartered or that has offices in the Territory:  insurance
and securities brokerage and advisory business; portfolio management; estate
planning; accounting, tax and auditing advisory services; provided that AMB in
connection therewith does not solicit or assist in the solicitation of any
Customer or attempt to do so, except solely with respect to providing tax and
auditing advisory services which may be provided without limitation.


4.              Confidential Information and Cooperation.
 
4.1.           As used herein, the term “Confidential Information and Materials”
refers to all information regarding GCB, GC Bank, the Bank or the Company, or
any of their affiliates (collectively, the “Company Related Entities”), AMB
obtained in connection with his position as President and Chief Executive
Officer of GCB and GC Bank and in connection with the merger of GC Bank into the
Bank and the merger of GC Bank into the Bank, not generally known outside the
Company Related Entities and which belongs to, is used by or is in the
possession of the Company Related Entities, including without limitation
information concerning the products, strategic plans, pricing, cost data and
cost structures, training methods and programs, executive performance and
compensation information, computer pass wording, recruiting, know-how, research
and development, operation or financial status of the Company, the names or
addresses of any of the Company’s customers, borrowers and depositors, any
information concerning or obtained from such customers, borrowers and depositors
and other confidential technical or business information and data and any
background data that suggest any of the foregoing plans and programs.
Confidential Information shall not include any information that AMB can
demonstrate is in the public domain by means other than
 


 
- 3 -

--------------------------------------------------------------------------------

 


disclosure by AMB, but shall include non-public compilations, combinations or
analyses of otherwise public information.
 
4.2           AMB hereby acknowledges that all of the Confidential Information
and Materials are and shall continue to be the exclusive proprietary property of
the Company or the Bank, whether or not prepared in whole or in part by AMB and
whether or not disclosed to or entrusted to the custody of AMB.  Notwithstanding
the foregoing, AMB shall be permitted to retain his Rolodex, contacts list, and
calendar.
 
4.3           AMB agrees that AMB will not, for one (1) year following the
Effective Date, disclose any Confidential Information or Materials of the
Company, in whole or in part, to any person or entity outside the Company or the
Bank, for any reason or purpose whatsoever, unless the Company shall have given
its written consent to such disclosure. The restrictions set forth in this
paragraph are in addition to and not in lieu of any obligations of AMB provided
by law with respect to the Company’s Confidential Information and Materials,
including any obligations AMB may owe under statutes governing trade secrets.
 
4.4           During the sixty (60) day period immediately following the
Effective Date, AMB shall, upon reasonable notice, furnish such information and
assistance to the Company or the Bank as may reasonably be requested by the
Company or the Bank in connection with the transition of his former duties and
responsibilities as President and Chief Executive Officer of GCB and GCB Bank
and the merger of GCB into the Company and GC Bank into the Bank.  Such
assistance shall be limited to reasonable inquiries and shall not involve the
performance of any services or attendance at any meetings unless mutually agreed
to by the parties.
 
5.              Miscellaneous.
 
5.1.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey.
 
5.2.           Entire Agreement; Amendments.  This Agreement contains the entire
understanding of the parties with respect to AMB refraining to provide services
and the non-disclosure of Confidential Information.  There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter hereof other than those expressly set forth
herein.  This Agreement shall supersede any existing oral or written agreement
between AMB and the Bank and/or the Company regarding AMB refraining from
providing services. This Agreement may not be altered, modified, or amended
except by a written instrument signed by the parties hereto.
 
5.3.           No Waiver. The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.
 


 
- 4 -

--------------------------------------------------------------------------------

 

 
5.4.           Assignment.This Agreement shall not be assignable by law or
otherwise without the prior written consent of the other party thereto; provide,
however, that this Agreement may be assigned by the Bank or the Company by
operation of law by reason of a merger or similar transaction.
 
5.5           Successors; Binding Agreement.  This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees of AMB
and successors and assigns of the Bank.  Other than the Bank and AMB, and,
subject to Section 5.5 hereof, their respective successors and assigns, there
are no intended beneficiaries of this Agreement.
 
5.6           Relationship of the Parties.  AMB shall not be considered as
having an employee status vis-à-vis the Bank or the Company, or by virtue of
this Agreement shall not be entitled to participate in any plans, arrangements
or distributions of the Bank or the Company pertaining to or in connection with
any pension, bonus, welfare benefits, or similar benefits for employees of the
Bank.
 
5.7.           Notice.  (a)   Each notice or other communication to the Bank
under this Agreement shall be directed as follows or to such other address as
the Bank may have furnished to AMB in writing in accordance herewith:
 
Kevin J. Lynch
President and Chief Executive Officer
Oritani Financial Corp.
370 Pascack Street
Township of Washington, New Jersey  07676
Facsimile No:             (201) 497-1208


(b)           Each notice or other communication to AMB under this Agreement
shall be directed to AMB’s home address on file with the Bank or to such other
address as AMB may have furnished to the Bank in writing in accordance herewith.


(c)           Each notice or other communication under this Agreement shall be
deemed given and shall be effective: (i) if given by prepaid overnight courier,
upon receipt; (ii) if given by United States mail, postage prepaid, upon the
earlier of actual receipt or five (5) business days after deposit with the
United States postal service, and (iii) if given by email or facsimile, upon
successful transmission during business hours as evidenced by a read receipt or
a telecopier-generated written confirmation.


5.8           Disputes.  In the event payment(s) due to AMB under this Agreement
are not timely made, and it is determined that AMB is entitled to such payments,
then in addition to the payment(s), AMB shall be entitled to recover interest on
the amount due (at the prime rate as published in The Wall Street Journal from
time to time) along with reasonable costs and attorneys’ fees.
 


 
- 5 -

--------------------------------------------------------------------------------

 


 
 
5.9.           Counterparts.  This Agreement may be executed in one or more
counterparts (including by facsimile), each of which shall be deemed to be an
original, but all of which shall constitute one and the same instrument.
 
5. 10         Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, such holding
shall not invalidate any of the other provisions of this Agreement.  The parties
intend that any such provision shall be severed from this Agreement and that the
remaining provisions of this Agreement shall be enforced to the full extent
permitted by law.
 
5.11           Captions and Sections.  The captions to the sections, subsections
and clauses of this Agreement are inserted for convenience only and shall be
ignored in interpreting the provisions thereof.  Each reference to a section
includes a reference to all subsections and clauses thereof except where the
context clearly does not so permit.
 


 


 
- 6 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of as of the date first above written.
 
ORITANI SAVINGS BANK
 
AMB
     
/s/ Kevin J. Lynch
 
/s/ Anthony M. Bruno, Jr.
Kevin J. Lynch
 
Anthony M. Bruno, Jr.
           
ORITANI FINANCIAL CORP.
         
/s/ Kevin J. Lynch
   
Kevin J. Lynch
   



 
- 7 -
 
 


 